OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW

CAMPBELL, Judge.
Appellant pled guilty to committing the offense of murder and, pursuant to a plea agreement, the trial court assessed punishment at confinement for twenty years. The Court of Appeals reversed the conviction, holding that the evidence was insufficient to support the conviction. Martinez v. State, 841 S.W.2d 954 (Tex.App. — Corpus Christi, 1992).
The Court of Appeals did not have the benefit of our recent case interpreting Tex. RApp.Pro. 40(b)(1) and explaining the limits of jurisdiction concerning a notice of appeal. Davis v. State, 870 S.W.2d 43 (Tex.Cr.App. 1994). Accordingly, we summarily grant grounds one and two of the State’s petition for discretionary review, vacate the judgment of the Court of Appeals, and remand the case to the Court of Appeals to reconsider appellant’s points of error in light of Davis. Ground three of the State’s petition is refused.